WELLFORD, Circuit Judge,
dissenting.
I respectfully dissent. The usual rule in cases concerning Rule 60(b) relief is to impose upon the party seeking relief the burden of showing justification for her oversight, error or omission. I have serious doubts whether plaintiff has satisfied this standard, which has been well expressed in the following fashion:
... [A] party cannot have relief under Rule 60(b)(1) merely because he is unhappy with the judgment. Instead he must take some showing of why he was justified in failing to avoid mistake or inadvertence. Gross carelessness is not enough. Ignorance of the rules is not enough, nor is ignorance of the law.
11 C. Wright & A. Miller, Federal Practice and Procedure § 2858 at 170 (1973) (citing cases) (footnotes omitted).
The decision of the bankruptcy judge and of the district court well could have gone either way in this case. I can find no abuse of discretion in the action taken, even though it works a hardship on plaintiff, whose counsel erroneously signed a stipulation setting forth the issues in contention and to be considered by the court.